Citation Nr: 1424382	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from May 1988 to June 2009, with periods of active duty from June 1989 to September 1989 and January 2003 to December 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In October 2013 the Veteran provided testimony before the undersigned by videoconference hearing.


FINDING OF FACT

Chronic bilateral patellofemoral pain syndrome and osteoarthritis of the bilateral knees were incurred as a result of military service.


CONCLUSION OF LAW

The criteria for service connection for chronic bilateral patellofemoral pain syndrome and osteoarthritis of the bilateral knees have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a bilateral knee disability as a result of his duties as a mechanic in the National Guard, which involved climbing on vehicles and lifting heavy objects while kneeling, as well as from running during fitness tests during his National Guard service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).

The record shows that the Veteran had numerous periods of ACDUTRA, including multiple periods nearly every year, from 1988 to 2009.  The National Guard treatment records show that in March 2002 he was found by a private physician to have bilateral patellofemoral pain syndrome.  The physician noted that the Veteran's knee pain was exacerbated by running, kneeling, and repetitive crouching.  The Veteran was placed on a permanent physical profile for patellofemoral pain syndrome in April 2002. 

In October 2008, the same private physician examined the Veteran and diagnosed osteoarthritis of the bilateral knees.  The physician noted that the Veteran had recently had problems with knee pain when bending, squatting, kneeling, and going up and down steps and ladders.  In November 2008, the Veteran was put on another permanent profile, for bilateral knee osteoarthritis.  In February 2009, a National Guard medical retention board recommended the Veteran for separation from the Guard due to bilateral knee osteoarthritis.

A VA examination was conducted in January 2010.  The examiner reviewed the claims file and examined and interviewed the Veteran.  The examiner diagnosed bilateral patellofemoral syndrome and opined that this was as likely as not related to the Veteran's military service "and is well documented in the [service treatment records]."

The Veteran has competently and credibly described his in-service duties, the in-service onset of his knee symptoms, and the recurrence of such symptoms after discharge.  The Veteran has also competently and credibly reported that he did not seek care for his knee pain during weekend drills because he did not want to lose time away from his duties and his training of younger soldiers.  This competent and credible lay evidence is evidence in favor of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The January 2010 VA opinion is competent and probative as to the question of a nexus between the Veteran's current knee disability and his military service because it is based on the examiner's medical experience and expertise as a physician, claims file review, the Veteran's clinical interview, and a physical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In short there is competent medical evidence, which is uncontroverted by any other competent and probative medical evidence of record, that the Veteran's chronic bilateral patellofemoral pain syndrome and osteoarthritis of the bilateral knees are causally related to his military service.  This is supported by the medical findings during the Veteran's years of frequent ACDUTRA showing diagnoses and profiles for patellofemoral pain syndrome and osteoarthritis of the bilateral knees.  This places the preponderance of the evidence in favor of the claim.  Thus, service connection for chronic bilateral patellofemoral pain syndrome and osteoarthritis of the bilateral knees is warranted.


ORDER

Service connection for bilateral patellofemoral pain syndrome and osteoarthritis of the bilateral knees is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


